UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4975


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REGINALD EARL RICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:07-cr-01475-HMH-1)


Submitted:    April 8, 2009                   Decided:   May 12, 2009


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal   Public  Defender,
Greenville, South Carolina, for Appellant.    W. Walter Wilkins,
United States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald          Earl      Rice    appeals    his    conviction    and       life

sentence for bank robbery by force or violence in violation of

18 U.S.C. § 2113(a) (2006).                        Rice contends the district court

erred in denying his motion to suppress evidence obtained as a

result    of    a        constitutionally           deficient       search   warrant.         We

affirm.

               We       review        the     district       court’s    factual        findings

underlying          a    motion       to     suppress     for   clear     error,       and   the

district court’s legal determinations de novo.                           United States v.

Wilson, 484 F.3d 267, 280 (4th Cir. 2007) (citing Ornelas v.

United States, 517 U.S. 690, 699 (1996)).                              When a suppression

motion has been denied, we review the evidence in the light most

favorable to the government.                       United States v. Uzenski, 434 F.3d

690, 704 (4th Cir. 2006).

               In       reviewing          the     propriety    of     issuing     a    search

warrant, the relevant inquiry is whether, under the totality of

the circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois   v.           Gates,    462       U.S.   213,   238   (1983).       Although       the

search warrant at issue failed to specify the exact address of

the   premises            to     be     searched,       under    the    totality       of     the

circumstances we find there were sufficient corroborating facts



                                                    2
establishing     probable     cause   supporting     the    issuance      and

execution of the search warrant.          See id. at 238.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3